DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2020/0196624 (Drori) taken together with Published U.S. Application No. 2011/0275142 (Wade et al); Published U.S. Application No. 2017/0119006 (Ragnarsson); “All About Manuka Honey” article; either one of Published U.S. Application No. 2006/0115556 (Foulger et al) or U.S. Patent No. 5639731 (Newsholme et al);and either one of Published  U.S. Application No. 2015/0044748 (Luhmuller) or Published U.S. Application No. 2013/0302473 (Bernaert et al).           Drori discloses a composition used in beverages such as water or milk (e.g. claim 24), said composition comprising an assortment of ingredients all well-known in the beverage art.  In particular, Drori discloses the inclusion of tea leaves (green, black, etc.; paragraph 5), dandelion root (paragraph 5), cardamom (paragraph 11), ginger root (paragraph 5), clove (paragraph 11), black pepper (paragraph 11), cinnamon (paragraph 11), peppermint (paragraph 11), chicory root (paragraph 5), honey (paragraph 14), and lemon (paragraph 7).  Drori further discloses the use of milk in the beverage (paragraph 20).  Milk is notoriously well-known for containing branched-chain amino acids.  Drori further discloses providing said ingredients in boiling water (100 C; paragraph 73) to attain the beverage.           Drori is silent regarding the use of ingredients that are organic.  However, the use of food ingredients that are organic as a health benefit is notoriously well-known, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed organic ingredients for such benefit.
          Drori is silent regarding the use of dandelion root that has been roasted.  Wade et al teaches a beverage wherein the dandelion root employed therein has been roasted; same provides a particular flavoring (e.g. paragraphs 32 and end of 51).  It would have been further obvious to employed roasted dandelion root as a matter of preference, for example, regarding a desired flavor contribution to the beverage.          Drori is silent regarding the use of cocoa shell.  Lohmuller teaches the use of cocoa shell in beverages (paragraph 8) as same have many beneficial components (fiber, polyphenols, vitamins, minerals, etc.; see paragraph 5).  Bernaert et al teaches the use of cocoa shell in beverages to impart a desired coloration to same (paragraph 2).  It would have been further obvious to have included cocoa shell as an ingredient in the composition of Drori for such reasons.           Although Drori discloses clove, it is not clear whether Drori means for same to encompass “clove bud”. Moreover, Drori is silent regarding the use of orange peel. Ragnarsson teaches a tea-type beverage that includes both clove bud and orange peel (paragraph 82).  It would have been further obvious to have incorporated same as a matter of preference in flavoring of said beverage.           Although Drori discloses the use of cinnamon, it is not clear if this would include the Ceylon variety.  Ceylon cinnamon is notoriously well-known, and it would have been further obvious to have employed same as a matter of preference in taste (same is different than the common Cassia version) or due to matters of availability or cost.            Although Drori discloses the use of honey, it is not clear if this includes the use of Manuka.   Manuka honey is known for various health benefits as taught, for example, by “All About Manuka Honey”.  It would have been further obvious to have employed Manuka honey to incorporate such health benefits to the beverage.          When Drori employs water instead of milk as the base for said beverage (paragraph 20), the following should be noted regarding BCAAs.  It is well-known to include same in beverages for numerous health benefits as taught, for example, by Foulger et al (e.g. paragraph 114) or Newsholme et al (e.g. col. 1, lines 37-54).  It would have been further obvious to have included same in the Drori beverage for such benefits.            Claim 1 further requires lemon in a concentrated form; claims 3 and 4 require various other ingredients to be present in powder or concentrate form.  Many of such are considered to already be in a powder or dried (i.e. concentrated) form such as the black pepper, cinnamon, etc.  Nevertheless, it is notoriously well-known for such ingredients to be available in a powder form or concentrated form, and it is not seen where such format would provide for a patentable distinction.  Moreover, lemon in a concentrated liquid form is well-known and used in beverages. As such, it would have been further obvious to have provided said ingredients in powder or concentrated forms as a matter of preference absent a showing of unexpected results.           Claim 6 further calls for boiling the composition for 5-10 minutes.  Such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at same through routine experimentation (thawing of the pellets, the taste/temperature desired for drinking, etc.).             It should be noted that the claimed invention as set forth appears to be a recipe or a formula which involves the addition of well-known ingredients into a single beverage for the known function of each ingredient. Though the particular combination of such ingredients of the instant invention may not have been done before, this alone does not provide an invention that is patentable.  Rather, “applicant must establish coaction or cooperative relationship between ingredients which produces new, unexpected, and useful function”.  See In re Levin, 84 USPQ 232. 
           


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
July 29, 2022